*12Tallahassee, Florida, June 16th, 1919.
To His Excellency,
Sidney J. Catts,
Governor.
Sir:—
.Replying to yours of 11th inst. Under Section 15, of Article 3 of the Constitution of Florida you as Governor have power only to suspend from office such officers as have been elected by the people or appointed by the Governor, who are not subject to impeachment. Since the State Health Office as to whom you write has not been elected by the people nor appointed by the Governor, you as Governor have no authority to suspend him.
Under the Constitution this' court .cannot advise you upon the scope and effect of any -statute, but only upon some feature of the Constitution that affects some Executive power of duty.
Respectfully,
Jeffn. B. Browne,
Chief Justice.
R. F. Taylor,
J. B. Whitfield,
W. H. Ellis,
T. F. West,
Justices.